Citation Nr: 1000906	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-15 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability, to include service connection for 
right knee arthritis.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 
1968 and from June 1970 to October 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied an increased rating for the Veteran's 
right knee disability and denied service connection for right 
knee arthritis; and a May 2006 rating decision from the RO in 
Montgomery, Alabama that granted service connection and 
awarded a 30 percent disability rating for PTSD, effective 
June 30, 2005.  In September 2009, the Veteran testified 
before the Board at a hearing held via videoconference from 
the RO.  The Veteran's contentions offered during that 
hearing were later reduced to writing and incorporated into 
the record in the form of a written transcript that has been 
accepted as his substantive appeal with respect to his claim 
for an increased rating for PTSD.  Tomlin v. Brown, 5 Vet. 
App. 355 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

First, the Board notes that the most recent VA medical 
records are dated in March 2007.  To aid in adjudication, any 
subsequent VA medical records should be obtained.  In his May 
2006 substantive appeal, the Veteran indicated that he 
submitted treatment records from the University of South 
Alabama Medical Center that do not appear to be of record.  
In addition, in September 2009 the Veteran testified that he 
received treatment from two private orthopedic physicians 
including Dr. Newman.  Accordingly, the Veteran's private 
treatment records should be obtained.

With respect to the Veteran's claim for an increased rating 
for PTSD, the Veteran's most recent VA examination was in 
October 2007.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
As it appears from the Veteran's September 2009 testimony and 
February 2007 statements of record from the Veteran's family 
that his condition may have worsened since the date of the 
latest examination, the Board finds that a new examination is 
in order.

With respect to the Veteran's claim for an increased rating 
for a right knee disability, in September 2009 he testified 
that he has received cortisone shots for his right knee 
disability and now suffers from right knee arthritis.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Board acknowledges that 
the RO already attempted to schedule the Veteran for a VA 
examination in March 2005 that was rescheduled for April 2005 
since the Veteran was out of town.  However, the Veteran 
failed to attend the April 2005 VA examination.  The Board 
reminds the Veteran that the duty to assist is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As it 
appears from the statements of record that the Veteran's 
condition may have worsened and he has not attended a VA 
examination with respect to his claim, an examination is in 
order.

Next, in September 2009, the Veteran testified that his right 
knee disability affects his ability to maintain employment in 
construction.  In a February 2007 statement the Veteran's 
spouse indicated that indicated that he is unable to maintain 
steady employment due to his service-connected psychiatric 
disability.  A TDIU claim is part of an increased rating 
claim when that claim is raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue 
of entitlement to a TDIU rating has been raised by the 
record.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are 
the Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran has been granted a 30 percent 
disability rating for PTSD and a 10 percent disability rating 
for a right knee disability.  The combined disability rating 
is 40 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings 
Table (2008).  Therefore, he does not meet the minimum 
schedular percentage criteria for a TDIU.  38 C.F.R. 
§ 4.16(a) (2009).  The issue then is whether the Veteran's 
service-connected disability nevertheless prohibits him from 
sustaining gainful employment, such that a TDIU rating may be 
assigned on an extraschedular basis.

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is no longer able to be employed or whether he 
is more generally unemployable.  It does not appear that an 
examiner has yet been asked to render an opinion as to the 
overall effect of the Veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment.  Therefore, the prudent and thorough course of 
action is to afford the Veteran an examination to ascertain 
the impact of his service-connected disabilities on his 
unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
dated since March 2007.

2.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Dr. Newman, 
the University of South Alabama Medical 
Center, and any additional providers 
identified by the Veteran.  All attempts 
to secure the records must be documented 
in the claims folder.

3.  Schedule a VA examination to determine 
the current severity of the Veteran's 
service-connected PTSD.  The claims file 
must be reviewed and that review should be 
noted in the examination report.  The 
examiner should specifically provide a full 
multi-axial diagnosis pursuant to DSM-IV, 
to include a GAF score.  The examiner 
should provide a complete rationale for all 
conclusions reached and should discuss 
those findings in relation to the pertinent 
evidence of record, including the Veteran's 
previous VA examinations conducted in May 
2006 and October 2007 and February 2007 
statements from the Veteran's family.  All 
signs and symptoms of the Veteran's 
service-connected PTSD should be reported 
in detail.  The examiner should also 
describe the impact of the Veteran's PTSD 
on his occupational and social functioning.  
Finally, the examiner should opine as to 
whether the Veteran's service-connected 
PTSD and right knee disabilities, without 
consideration of any nonservice-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.

4.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected right knee disability.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

(a)  Provide ranges of motion of the 
right knee in degrees and state whether 
or not x-ray evidence of arthritis is 
shown.

(b)  Provide measurements of the length 
and width of any surgical scar of the 
right knee and state whether the scar 
is deep or superficial, unstable, 
painful, or causes any limitation of 
function.

(c)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should be noted.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  That 
determination should be portrayed in 
terms of the degree of additional range 
of motion loss.  Finally, the examiner 
should opine as to whether the 
Veteran's service-connected right knee 
disability and psychiatric disability, 
without consideration of any 
nonservice-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.

5.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

